 Case 3:20-cv-00204-JPG Document 13 Filed 08/03/20 Page 1 of 3 Page ID #49




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAY E. LENTZ,                                 )
                                              )
               Petitioner,                    )
                                              )
vs.                                           )       No. 20-CV-204-NJR
                                              )
UNITED STATES OF AMERICA,                     )       Crim No. 01-CR-150 (EDVA)
                                              )
               Respondent.                    )

                     MOTION FOR EXTENSION OF TIME TO
               RESPOND TO PETITION FOR WRIT OF HABEAS CORPUS
                         PURSUANT TO 18 U.S.C. § 2241

       The United States of America, through its attorneys, Steven D. Weinhoeft, United States

Attorney for the Southern District of Illinois, and Laura V. Reppert, Assistant United States

Attorney states as follows:

       1.      On February 21, 2020, Petitioner, Jay E. Lentz, filed a Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2241. Doc. 1.

       2.      On May 7, 2029, this Court entered a Memorandum and Order appointing the

Federal Public Defender’s Office to enter its appearance to evaluate Petitioner’s pleading as it

relates to United States v. Davis, 139 S. Ct. 2319 (2019). Doc. 3.

       3.      On May 22, 2020, Assistant Federal Public Defender Dan Cronin entered his

appearance. Doc. 5.

       4.      On June 18, 2020, AFPD Dan Cronin filed a motion to withdraw as counsel, stating

that he “became aware of a conflict of interest in continuing to represent Petitioner Lentz” and that

he believed the “conflict of interest would affect colleagues within the Office of the Federal Public

Defender for the Southern District of Illinois” and requested that “substitute counsel for Petitioner

Lentz be appointed from outside of that office.” Doc. 6.

       5.      On June 19, 2020, this Court entered a Memorandum and Order granting AFPD

Cronin’s motion to withdraw. Doc. 7. This Court also stated that because of recent case law

developments related to Davis, in addition to Petitioner raising claims related to Mathis v. United
 Case 3:20-cv-00204-JPG Document 13 Filed 08/03/20 Page 2 of 3 Page ID #50




States, 136 S. Ct. 2243 (2016), appointment of new counsel was not warranted. Id. It then directed

the Respondent to answer or otherwise plead on or before August 3, 2020. Id.

       6.      Respondent requests additional time to review Petitioner’s motion and conduct any

necessary legal research to prepare a response for this Honorable Court.

       7.      Undersigned counsel states that this request for an extension of time to respond is

not for the purpose of unnecessary delay and is in the interests of justice.

       WHEREFORE, the Respondent requests a 60-day extension of time to respond to

Petitioner’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241.


                                                      Respectfully submitted,

                                                      STEVEN D. WEINHOEFT
                                                      United States Attorney


                                                      s/ Laura V. Reppert
                                                      LAURA V. REPPERT
                                                      Assistant United States Attorney
                                                      Nine Executive Drive
                                                      Fairview Heights, IL 62208
                                                      Phone: (618) 628-3700
                                                      E-mail: laura.reppert@usdoj.gov
 Case 3:20-cv-00204-JPG Document 13 Filed 08/03/20 Page 3 of 3 Page ID #51


                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAY E. LENTZ,                                   )
                                                )
                Petitioner,                     )
                                                )
vs.                                             )      No. 20-CV-204-NJR
                                                )
UNITED STATES OF AMERICA,                       )      Crim No. 01-CR-150 (EDVA)
                                                )
                Respondent.                     )

                                         Certificate of Service

        I hereby certify that on August 3, 2020, I caused to be electronically filed MOTION FOR

EXTENSION OF TIME TO RESPOND TO PETITION FOR WRIT OF HABEAS CORPUS

PURSUANT TO 28 U.S.C. § 2241 with the Clerk of Court using the CM/ECF system which will send

notification to all parties of record.

        A copy of this document was mailed by U.S. Mail on August 3, 2020 to the following:

Jay E. Lentz
06569-028
FCI GREENVILLE
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 5000
GREENVILLE, IL 62246


                                                       Respectfully submitted,

                                                       STEVEN D. WEINHOEFT
                                                       United States Attorney

                                                       s/ Laura V. Reppert
                                                       LAURA V. REPPERT
